Citation Nr: 9918999	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-20 392	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  It appears that the veteran has 
relocated to Oregon during the pendency of this appeal, but 
the appeal remains under the jurisdiction of the Cheyenne RO.  
This case was previously remanded for additional development 
in February 1998 and that development is complete.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is not service connected for any disease or 
injury related to active service.  

3.  The veteran's principal disability is a bipolar affective 
disorder which is productive of no more than considerable 
industrial impairment.

4.  The veteran's thoracic spine is clinically shown to have 
degenerative changes of the vertebral bodies with a mild 
scoliosis and some mild narrowing at the T8 and T9 disc 
spaces and minimal narrowing of the T6 disc space with no 
significant limitation of motion.  

5.  There are degenerative changes of the low cervical spine 
but cervical spine range of motion is entirely normal.  

6.  The veteran is 45 years old, completed 11 years of 
schooling, obtained a GED, completed all but one month of 
barber college, had military experience as an air operations 
specialist, and had many years of post-service employment in 
sales.  

7.  While the veteran complains of many other disabilities 
including residuals of old injuries, hypertension, lumbar 
spine disability, and other problems, no clinical or other 
competent evidence on file verifies the existence of these 
disabilities.  

8.  The veteran's collective disabilities are not permanently 
and totally disabling, and do not prevent him from obtaining 
and maintaining substantially gainful employment consistent 
with his age, education and occupational experience.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.301, 3.303, 
3.340, 3.342, 4.9, 4.15, 4.17, 4.18, 4.25, 4.127 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a nonservice-connected pension is 
well grounded in accordance with 38 U.S.C.A. § 5107 in that 
it is at least plausible.  Pursuant to the Board's February 
1998 remand, the RO wrote the veteran and requested that he 
identify all sources of recent medical treatment.  The 
veteran did not respond.  VA treatment records from Wyoming 
had been transferred to the Portland VA Medical Center (VAMC) 
when the veteran relocated there during the pendency of the 
appeal.  Copies of those records were obtained by the RO and 
included in the claims folder.  All of the facts have 
accordingly been developed as far as practicable and no 
further assistance is necessary to comply with the duty to 
assist required by law.  

Law and Regulation:  To establish entitlement to pension 
benefits, it is necessary for the evidence to show that a 
veteran is permanently and totally disabled such as to 
prevent the "average person" from engaging in substantially 
gainful employment or that he is "unemployable" in the sense 
that his disabilities meet the schedular criteria for pension 
and such disabilities, permanent in nature, prevent him from 
securing and following substantially gainful employment 
commensurate with his level of education and occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.340, 
3.342, and Part 4.  

Total ratings for compensation based on unemployability of 
the individual may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of disabilities:  
Provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16.  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if, in the judgment of the rating board, the 
veteran's disabilities render him unemployable.  
38 C.F.R. § 4.17.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation:  Provided, that permanent 
and total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  The following will be 
considered to be permanent and total disability:  The 
permanent loss of use of both hands, or both feet, or one 
hand and one foot, or the sight of both eyes, or becoming 
permanently helpless or permanently bedridden.  
38 C.F.R. § 4.15.  

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.301(b).  The simple drinking of alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions 
which would raise a presumption to that effect will be 
considered willful misconduct.  If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered as the result of 
the person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the 
use of alcoholic beverages over time.  38 C.F.R. § 3.301(d).  

Facts:  The veteran had active military service from December 
1971 through March 1973.  This was service during a period of 
war for basic nonservice-connected pension benefit 
eligibility purposes.  The veteran filed an application for 
compensation for "nerves" in October 1973.  The RO denied 
this claim in December 1973 on the grounds that the only 
psychiatric disorder noted in the service medical records 
immature personality, which is considered a constitutional or 
development abnormality and not a disability for VA 
compensation purposes.  The veteran was notified of this 
decision and did not appeal.

The veteran next filed a claim for pension benefits in April 
1996.  He reported that he was born in October 1953 and had a 
bipolar affective disorder, curvature of the spine, 
hypertension, a left ankle joint disorder, a left shoulder 
joint disorder, a stomach ulcer condition, and a deviated 
septum.  He reported that he was self-employed as an 
advertising agent before he became totally disabled and that 
he last worked in June 1994.  He reported that he had 
completed 3 years of high school and had a GED.  He also 
reported that he spent 8 months in barber school but did not 
finish and that during the year before he became totally 
disabled he worked for Domestic Health as a worked as a 
vacuum cleaner salesman for 8 months.

In January 1996 the veteran was admitted to a VAMC for 
alcohol dependence and polysubstance abuse.  He provided a 
long history of drug and alcohol abuse.  Examination revealed 
a well-developed, hyperactive male in no acute distress.  
Cardiac and vascular exams were normal.  He initially 
experienced significant mood swings, but psychiatric 
medication was provided and he showed improvement.

An upper gastrointestinal series with barium was provided in 
February 1996.  A scout film of the abdomen preliminary to 
this testing was interpreted as showing an unremarkable bowel 
gas pattern.  No organomegaly or abdominal mass was 
identified.  The impression from the upper GI series was a 
prominent gastric and duodenal fold which might represent 
some gastritis or duodenitis but no definite gastric or 
duodenal ulcer was identified.  A left ankle X-ray from March 
1996 revealed no fractures or dislocations although there was 
some soft tissue swelling. 

The veteran was admitted to a VAMC from March to August 1996.  
This was a "STAR" admission.  Thoracic spine X-rays showed 
disc space narrowing with degenerative changes of the 
thoracic intervertebral bodies.  There was also mild 
scoliosis of the thoracic spine.  Degenerative changes of the 
low cervical spine were also identified.  VA chest X-rays 
from July 1996 were interpreted as being entirely normal.  
The diagnoses were bipolar affective disorder with mixed 
features, post-traumatic stress disorder (from childhood into 
adulthood), polysubstance abuse, and alcohol dependence.  In 
an interview report, the veteran told a VA social worker that 
he was presently unemployed "but feels he is employable and 
wants to work.  He states that his usual occupation is in 
sales/advertising."  He had last worked in March 1994.  The 
Global Assessment of Functioning was noted as 35 at admission 
and 49 at discharge.  However, the last entry from this 
admission indicates that the Axis V Global Assessment of 
Functioning was 70.  

In August 1996, the veteran was provided a nasal septoplasty 
for chronic nasal obstruction.  Also that month, the veteran 
was provided a right inguinal herniorrhaphy for the repair of 
a very small direct hernia defect.  All records associated 
with these two surgical procedures show that they were 
performed successfully and without incident and aside from 
some postoperative scarring, the surgical procedures resulted 
in ameliorative effects with no chronic postoperative 
residuals of any kind.  In August 1996 (in association with 
the septoplasty) the veteran was provided an EKG by VA which 
was interpreted as being normal.

VA X-ray studies of both ankles in September 1996 were 
interpreted as showing no fractures or dislocations nor were 
any degenerative changes present.  The impression was 
entirely normal ankles.  An X-ray examination of the right 
elbow also revealed no evidence of fractures or dislocations, 
no soft tissue foreign bodies, and no degenerative changes.  
A medical record from September 1996 noted one of the 
veteran's continuing difficulties as "somatic problems."  

In October 1996, his earlier hernia and septoplasty surgeries 
were noted to be healing well.  He had a history of drug and 
alcohol abuse but he stated that he had not used drugs in the 
past year and had been sober for seven months.  He stated 
that he worked in sales and advertising and usually kept a 
job.  He had smoked cigarettes for 30 years.  At discharge in 
October 1996, he was oriented to time, place, and person, and 
his behavior had been appropriate on the unit.  He was 
interacting appropriately with the staff and other patients, 
and had been compliant in taking his medications.  He was 
being discharged to go for a 30-day trial visit with the 
Veterans Home in Wyoming and was competent for VA purposes.  
Severity of psychosocial stressors were moderate.  On a scale 
of 0 to 100, he was rated as 60.  

In February 1997, the veteran was provided with a VA general 
medical examination.  The claims folder was not available.  
At that time, the veteran reported that he had been 
unemployed for the past three years.  The physician recorded 
all of the veteran's complaints.  The veteran reported having 
twisted his left ankle in the past and that it hurt for about 
three months but it was now back to normal.  He said he was 
found to have high blood pressure in 1995.  He described past 
problems with breathing but said that since his septoplasty 
he had no complaints.  He had a tonsillectomy during 
childhood.  

During physical examination, the veteran's blood pressure was 
118/60, 112/60 and 122/70.  Heart rate was 76 beats per 
minute and regular.  He was in no acute distress.  Eyes were 
normal except for reading glasses and ears were normal.  
Cervical spine range of motion was entirely normal.  The 
lungs were clear and there were no heart murmurs or extra 
sounds.  There were normal bowel sounds.  The extremities 
were within normal limits.  Range of motion and strength of 
the shoulders was entirely normal.  The ankles had full 
flexion and almost full dorsiflexion, and the ankle joints 
were supple and there was no joint instability noted on 
either side.  The veteran's back was supple and straight, and 
there were no signs of nerve root irritation.  There was 
tenderness noted with minimal spasm of the paraspinal 
musculature at the lower thoracic and upper lumbar spine.  
Lumbar spine range of motion was entirely normal.  Various 
scars were described and none were identified as painful, 
tender or adherent.  The assessment from this examination was 
that except for minimal paraspinal muscle tenderness and the 
veteran's statement that he used a "TENS" unit, there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder of the thoracic spine.  This 
physician also found insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder of the 
veteran's left ankle, or left shoulder.  The veteran's blood 
pressure was within normal limits on exam, and while the 
veteran indicated that he took blood pressure medication, he 
could not identify the medicine and there was no diagnosis of 
hypertension.  There was no problem with deviated septum 
subsequent to septoplasty and no current problems with 
ulcers.  

Also in February 1997, the veteran was provided with a VA 
examination by a clinical psychologist.  The claims folder 
was not available for review.  The veteran's concentration 
appeared within normal limits, psychomotor function was 
unremarkable and his memory was grossly intact for immediate, 
recent and remote events.  His thought processes were 
relevant without any marked looseness of associations or 
flight of ideas.  The diagnostic impression was bipolar 
disorder, primarily manic type and polysubstance dependence 
in remission for two years by history.  The Global Assessment 
of Functioning was 50 and the veteran was considered 
competent for VA purposes.  

Following the veteran's move to Oregon, he was apparently 
seen at the Portland VAMC.  In October 1997, it was noted 
that the veteran had run out of anti-anxiety medication 
provided him in Wyoming.  He had moved to Portland to live 
with a friend, but the friend had requested that he move out 
in the next two weeks and the veteran was very upset about 
having to find a place to live.  At this time, he was noted 
to be working in a telemarketing job from 4 p.m. to 9 p.m. on 
weekdays and 10 a.m. to 3 p.m. on Saturday.  He was to be 
referred to the mental health clinic for ongoing care.  Later 
that month, he was again seen and his medication was 
reviewed.  He was neatly groomed, cooperative, somewhat 
irritable with a depressed mood.  His Global Assessment of 
Functioning was 55.  

In May 1998, the veteran reported that he had been depressed 
for about two months and that symptoms were interfering with 
his job.  It was indicated that he had no alcohol or drug 
use.  He had been living in a hotel but was planning on 
moving into his boss's home later that week.  Being around 
the boss's family would probably be good for him.  He enjoyed 
his job though right now it was a source of stress.  His 
Global Assessment of Functioning was 45.  

Pursuant to the Board's February 1998 remand, the veteran's 
claims folder was returned to the VA physician who had 
completed the veteran's general medical examination in 
February 1997.  This doctor wrote that he reviewed the 
veteran's claims folder and that the only change he could 
make in his previous assessment was that the veteran's claim 
of high blood pressure was not substantiated.  Blood pressure 
during military service was never over 120/70 and while there 
were rare blood pressure readings in a subsequent chart and 
lists of medications during various psychiatric 
hospitalizations and drug reviews, no blood pressure 
medications were actually revealed, contrary to the veteran's 
statement.  He said that there was insignificant clinical or 
past medical history to substantiate a claim of hypertension.  
All other assessments previously stated remained unchanged.  
He also stated that he saw no sign whatsoever of any physical 
or medical disabilities which would preclude the veteran from 
obtaining and maintaining substantially gainful employment.  

Prior to the Board's initial review of this claim, the 
representative had complained that the veteran's 
psychological examination was inadequate and that he should 
be examined by a psychiatrist.  Pursuant to the Board's 
remand, the claims folder was to be returned to the 
psychologist for a review and an updated opinion.  However, 
that psychologist was no longer a VA employee, so the 
veteran's claims folder was instead referred to a 
psychiatrist for review.  The psychiatrist was provided the 
veteran's claims folder and reviewed it in detail as well as 
the evaluation performed by the VA psychologist in February 
1997.  Upon completion of this review, the psychiatrist 
stated that the former evaluation was "extensive, thorough, 
and, in my opinion, complete, and internally consistent."  
Based on the information gathered both from the chart as well 
as the psychologist's evaluation, the diagnosis of bipolar 
affective disorder was reasonable and accurate.  It was also 
noted that the veteran had a significant history of substance 
abuse in the past.  He saw no reason for a change of previous 
assessment or significant rationale for reexamination.  He 
stated that in his opinion "this kind of individual" might 
have a somewhat erratic work history, although he would not 
be considered unemployable in the usual sense.  He might 
change jobs more frequently based particularly on his 
substance abuse and mood swings, but he could work.  

As an aside, the Board specifically takes note of the 
representative's most recent May 1999 argument that this VA 
psychiatrist's statement "this kind of individual" 
demonstrated bias of this VA psychiatrist against individuals 
like the veteran and requested additional remand for a social 
and industrial survey to determine the "real" reason(s) for 
the veteran's "somewhat erratic work history."  The Board 
does not find that the language and/or content of the 
November 1998 VA psychiatrist's written opinion demonstrates 
bias of any kind against the veteran or "this kind of 
individual."  Instead, it seems clear that the psychiatrist's 
opinion is based on his education and experience in reviewing 
case histories of individuals involved with prolonged 
substance abuse and/or bipolar affective disorder.  Moreover, 
it is the Board's opinion that this psychiatrist's opinion is 
borne out by the evidence of record.  The veteran himself has 
indicated that he has held many jobs since service separation 
and it is also apparent that he has physically moved during 
the pendency of this appeal.  This case has clearly been 
developed as far as practicable, all known medical records 
have been collected for review and the veteran has been 
provided examinations and those examinations were reviewed by 
medical experts on remand.  Bias is certainly not 
demonstrated simply through a choice of language used by the 
VA psychiatrist and no further development is necessary in 
this case.  

Analysis:  Initially, the Board will review the veteran's 
collective disability.  It is clear that the veteran's 
principal disability is his bipolar affective disorder.  
After careful and comprehensive review of the claims folder, 
the Board concurs with the evaluation assigned for that 
disorder by the RO in its March 1997 rating action which is 
now under appeal.  That action assigned the veteran a 50 
percent disability rating which is clearly consistent with 
the clinical records of the veteran's hospitalizations and VA 
psychiatric and psychological examinations.

Under the now superseded criteria which was in effect at the 
time this appeal was initiated, at 38 C.F.R. § 4.132, 
Diagnostic Code 9206, the veteran may clearly be said to have 
"considerable" impairment of social and industrial 
adaptability.  Severe impairment due to psychiatric symptoms 
is not shown or even closely approximated.  Under the newly 
adopted criteria at 38 C.F.R. § 4.130, Diagnostic Code 9440, 
a 50 percent evaluation is warranted for reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereo-type speech, 
difficulty understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
relationships.  Many of the new criteria for a 50 percent 
evaluation are not shown.  The veteran's GAF scores have 
ranged during the pendency of this appeal from 70, indicative 
of "some mild symptoms" to 45 indicative of "serious 
symptoms."  The criteria for the next higher 70 percent 
evaluation is not shown or even closely approximated since 
the veteran is not shown to have suicidal ideation, 
obsessional rituals, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to establish or maintain effective 
relationships.  

Also shown to be a principal disability of the veteran has 
been long-term drug and alcohol abuse.  Substance abuse must 
be viewed as misconduct which may not be considered for 
pension purposes.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(b).  
In any event, the veteran has not been shown to be currently 
using alcohol and drugs.

The clinical evidence demonstrates that the veteran's next 
most disabling condition is arthritis of the cervical and 
thoracic spine.  X-ray studies have revealed mild narrowing 
of the disc spaces at T8 and T9 and minimal narrowing at T6.  
This apparently is productive of painful motion although 
actual limitation of thoracic spine motion is not 
demonstrated.  The RO assigned a 20 percent evaluation for 
degenerative joint disease of the thoracic spine in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5291-5293.  It is noteworthy that even severe limitation of 
thoracic spine motion warrants no higher than a 10 percent 
evaluation.  Additionally, while disc space narrowing has 
been confirmed on X-ray, there is no diagnosis of 
intervertebral disc syndrome or a herniated nucleus pulposus 
resulting in radicular symptoms or other neurological 
findings appropriate to the site of any diseased disc in 
accordance with Diagnostic Code 5293.  Nonetheless, the RO 
has assigned a 20 percent evaluation consistent with moderate 
recurring attacks of intervertebral disc syndrome.  While the 
veteran's low cervical spine is also shown to have manifested 
degenerative changes, there is no diagnosis or clinical 
findings consistent with intervertebral disc syndrome or disc 
space narrowing or herniated nucleus pulposus of any cervical 
vertebrae, and the general medical examination on file 
revealed that the veteran's range of cervical spine motion 
was entirely normal in all four planes.  Accordingly, a 
noncompensable evaluation was assigned in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5290.  Assuming 
without conceding that the veteran indeed has full range of 
motion but that such motion is nonetheless painful and there 
are confirmed findings of arthritis, a 10 percent evaluation 
would possibly be warranted in accordance with 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-
98.  

However, while the veteran has listed and complained of other 
physical impairments, none of these impairments has been 
shown to be compensably disabling by any clinical evidence on 
file.  Chronic sinus problems have resolved following the 
veteran's VA septoplasty and that surgery together with the 
veteran's inguinal hernia repair are shown to have entirely 
resolved without chronic residuals.  While the veteran has 
complained of problems with his ankles, his left shoulder, 
and his left wrist, X-rays have confirmed no degenerative 
changes or dislocation or fracture, and no chronic disability 
of these joints has been identified.  While the veteran has 
claimed hypertension, there is no confirmed diagnosis of this 
disorder as specifically noted in the VA general medical 
examiner's review of the claims folder and his earlier 
examination in November 1998. 

The veteran is shown to have completed 11th grade and 
obtained a high school equivalency diploma, i.e., a GED.  He 
completed 13 months of military service with training as an 
air operations specialist.  He is shown to have maintained 
employment thereafter in sales/advertising.  He is 45 years 
old.  

The veteran does not meet the schedular criteria for an award 
of nonservice-connected pension benefits.  That is, his 50 
percent evaluation for bipolar affective disorder, 20 percent 
evaluation for arthritis of the thoracic spine, and 
10 percent evaluation for arthritis of the cervical spine 
combine, in accordance with 38 C.F.R. § 4.25, to 60 percent.  
In accordance with 38 C.F.R. § 4.16, the veteran does not 
have a single disability ratable at 60 percent or more, or 
two or more disabilities which combine to a rating of 70 
percent or more.  He therefore lacks the schedular rating 
criteria for nonservice-connected pension.  

However, it is more importantly shown by the evidence on file 
that the veteran is not rendered unemployable as a result of 
his combined disabilities nor would the average person with 
the veteran's combined disabilities be unemployable.  The 
veteran is shown by the evidence on file to have maintained 
substantial gainful employment, even with his bipolar 
affective disorder, for many years until 1993 or 1994.  In 
August 1996, during the pendency of this appeal, the veteran 
told a VA social worker that his usual occupation was in 
sales/advertising and that while he was presently unemployed, 
he felt he was employable and wanted to work.  Following the 
veteran's treatment at various VA facilities in Wyoming, and 
following a stay in the Veterans Home in that State, the 
veteran moved to Oregon and more recent treatment records 
from the VAMC in Portland indicate that the veteran was 
working as a telephone sales person six days a week.  The 
veteran is shown both objectively and subjectively to be able 
to maintain work when he abstains from substance abuse.  

Upon review of the entire claims file, including his previous 
general medical examination, the VA physician who completed 
that examination stated that he saw no sign whatsoever of 
physical or medical disabilities which would preclude the 
veteran from obtaining and maintaining gainful employment.  
Additionally, the VA clinical psychiatrist who reviewed the 
claims folder and the veteran's prior psychological 
examination also concluded that the veteran should not be 
considered unemployable.  While he might change jobs more 
frequently, he could work.  Aside from the veteran's 
allegations in support of his claim for pension benefits, no 
clinical or other competent evidence on file states that the 
veteran cannot work.  Accordingly, his claim for nonservice-
connected pension must be denied. 38 U.S.C.A. §§ 1502, 1521, 
5107; 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.340, 3.342, 4.9, 
4.15, 4.17, 4.18, 4.25, 4.127.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

